The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2014

                                       No. 04-13-00346-CR

                                        Jassen BARNES,
                                            Appellant

                                                v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR9420
                          Honorable Maria Teresa Herr, Judge Presiding

                                          O R D E R

Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        On February 18, 2014, appellant’s counsel, Ms. Suzanne Kramer, filed a “Motion for Withdrawal
and Substitution of Counsel.” At a hearing held on that same date on a different matter, Ms. Kramer and Mr.
John Carroll, who intends to substitute in for Ms. Kramer, were informed the motion did not comply with
Texas Rule of Appellate Procedure 6.5(b) and (d) because the motion contained no indication that a copy of
the motion had been delivered to appellant. Mr. Carroll informed the court an amended motion would be
filed. No such motion has been filed.

       Therefore, the “Motion for Withdrawal and Substitution of Counsel” is DENIED, and Ms. Kramer is
hereby ORDERED to file an amended motion to withdraw and to substitute counsel that fully complies with
Rule 6.5 no later than March 10, 2014.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 27th day of February, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court